Blandford, J.
S. obtained a common law judgment against F., and caused the fi. fa. issued thereunder to be levied on certain cotton. L. foreclosed a landlord’s lien for rent against F. and caused it to be levied on the cotton. F. replevied the property levied on, giving a forthcoming bond with L. as surety thereon. On the day of sale, the property was not forthcoming, and the constable, to whom the bond was payable, brought his action for the use of S. and recovered judgment against F., as principle and L., as surety. L. paid the money due on the judgment to the sheriff and gave him notice that he claimed it on his lien for rent w-hich had been foreclosed:
Held, that on a rule to distribute the fund, it was properly awarded to S. in preference to the lien of L.
Judgment affirmed.